Title: To John Adams from Benjamin Stoddert, 26 May 1800
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 26. June May 1800.

I have the honor of your direction of this Days date, for me to take upon myself the charge of the War Office, and to exercise all the Functions of Secretary of the Department of War, from the first Day of June, or from the time Mr. McHenry shall leave the office, until a successor regularly appointed & commissioned, shall appear to relieve me; which I shall attend to with great cheerfulness, but under the hope that I may be soon relieved from the Duties enjoined me.
I have the honor to be / with the highest Respect & esteem / sir Yr. most Obed. Servt.

Ben Stoddert.